Citation Nr: 1442308	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for organic heart disease with congenital heart disease and septal defect correction, prior to August 17, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for organic heart disease with congenital heart disease and septal defect correction, since August 17, 2010. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2010, the Board remanded this matter for additional evidentiary development.  Thereafter, a March 2011 rating decision granted an increased evaluation from 10 percent to 30 percent for the service-connected organic heart disease with congenital heart disease and septal defect correction, effective August 17, 2010.  The Veteran continues to seek a higher evaluation throughout the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board again remanded the case in June 2013.  The case has now been returned for appellate consideration.  

In an August 2013 letter, the Veteran made reference to the December 2006 rating decision which reduced a 100 percent rating for the service-connected cardiovascular disability at issue to 10 percent, effective March 1, 2007, alleging that the 100 percent which had been in effect since September 9, 1999, should have remained in effect for the rest of his life.  However, this matter has not been adjudicated and, so, the Board has no jurisdiction over it.  Thus, this matter is referred to the RO for initial consideration.  38 C.F.R. § 19.9(b) (2013).

In addition to the paper claims file, there are paperless, electronic claims files, known as Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which reflects the presence of VA treatment records which will be reported as relevant herein.  




FINDINGS OF FACT

1.  Prior to May 29, 2009, the evidence does not show that the Veteran had a workload of greater than 5 but not greater than 7 METs, or evidence of cardiac hypertrophy by electrocardiogram, echocardiogram, or by X-ray, other than left ventricular hypertrophy due to nonservice-connected hypertension.  

2.  Since May 29, 2009, the evidence shows that the Veteran has cardiac hypertrophy consisting of right ventricle and left atrial enlargement, but without any episode of acute congestive heart failure in the last year, a workload of greater than 3 but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  


CONCLUSIONS OF LAW

1.  Prior to May 29, 2009, the criteria for a rating higher than 10 percent for organic heart disease with congenital heart disease and septal defect correction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§4.3, 4.1, 4.2, 4.7, 4.21, 4.100, 4.104, Diagnostic Code 7005 (2013).  

2.  Since May 29, 2009, the criteria for a rating of 30 percent, but no higher, for organic heart disease with congenital heart disease and septal defect correction have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.1, 4.2, 4.7, 4.21, 4.100, 4.104, Diagnostic Code 7005 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R § 3.159 (2013).

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  The notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was provided with the appropriate notice by letters dated in May 2007 and May 2008.  These letters substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the notice requirement); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this case, the Veteran has not indicated that he receives private treatment.  His VA clinical records have been obtained.  VA has afforded the Veteran numerous examinations to determine the severity of the service-connected heart disease during the course of his appeal, which are discussed in detail, below.  The evidence does not show and the Veteran has not suggested that his disability has increased in severity since the time of the most recent VA examination.  

Also, in compliance with prior Board remands, the Veteran was contacted and requested to provide any information as to possible outstanding records that might be relevant.  There has been no response.  In sum, there has been substantial compliance with the Board's past remand directives.   Stegall v. West, 11 Vet. App. 268 (1998).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation, nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Disability Ratings - General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was initially awarded service connection for organic heart disease by way of a May 1972 rating decision.  The matter under appeal stems from his April 2007 claim for an increased rating.  Again, he is presently rated as 10 percent disabled for the period prior to August 17, 2010, and 30 percent disabled thereafter.  His disability is rated as arteriosclerotic heart disease (coronary artery disease) under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005. 

DC 7005 provides the criteria for the evaluation of valvular heart disease and states that a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  

A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted  with more than one episode of acute congestive heart failure (CHF) in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted there is chronic CHF or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or with left ventricular dysfunction with an ejection fraction of less than 30 percent.  

Under 38 C.F.R. § 4.100(a), whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  

38 C.F.R. § 4.100(b) provides that even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic CHF is present or there has been more than one episode of CHF within the past year; or (4) when a 100% evaluation can be assigned on another basis.

38 C.F.R. § 4.100(c) provides that if left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  

Note 1 to 38 C.F.R. § 4.104 states that any cor pulmonale, which is a form of secondary heart disease, is to be rated as part of the pulmonary condition that causes it.  Cor Pulmonale is a combination of hypertrophy and dilatation of the right ventricle secondary to pulmonary hypertension, which is due to disease of the lung parenchyma or pulmonary vascular system.  See 62 Fed.Reg. 65207, 65210 (December 11, 997).  

Note 2 to 38 C.F.R. § 4.104 states that one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  

The Veteran underwent VA hospitalization for one day in June 2007 and at discharge he was instructed to be wary of symptoms of recurrent chest pain and increasing shortness of breath.  

At a VA examination on July 30, 2007, the examiner reviewed the Veteran's records and noted that his June 2007 hospitalization was for chest pain, but a stress test was negative for ischemia and his "troponins" were negative for a myocardial infarction (MI).  He was discharged on oral medication which he reported he took regularly, but reported some noncompliance when he ran out of medications.  He related that he could walk 1 to 2 miles about twice weekly without chest pain.  He denied paroxysmal nocturnal dyspnea and chronic edema of the feet.  He performed all household activities but no sports activities.  His METs level was 7 - 9.  He had no history of CHF.  There was no reported syncope, but only some lightheadedness for many years.  There was also no report of angina or exertional dyspnea.  On physical examination, his past cardiac surgery scar was noted as asymptomatic.  An August 2006 EKG was reported as unchanged since September 2002, revealing a normal sinus rhythm with right bundle branch block.  Testing revealed an ejection fraction calculated at 56 percent.  There was normal ventricular size.  An August 31, 2006, echocardiogram revealed mild left atrial enlargement, borderline left ventricular hypertrophy, diastolic dysfunction, mild mitral regurgitation, and an ejection fraction of approximately 55 percent.  The examiner stated that the mild mitral regurgitation could contribute to a murmur that was heard on physical examination, and the borderline ventricular hypertrophy was more likely than not due to longstanding hypertension and secondary to a history of noncompliance with medications in the past.  Despite mild left ventricular hypertrophy, left ventricular systolic function and wall motion were normal.  The ejection fraction of 55 percent (by echocardiogram) was more confirmatory of heart function and, hence should be used for rating purposes.  It was noted that the Veteran had no symptomatology pertaining to his heart, i.e., angina, exertional dyspnea, orthopnea, paroxysmal nocturnal dyspnea or edema of the feet.  A June 2007 stress test was negative for ischemia.  Hence, there was no evidence of atherosclerotic heart disease.  Also, the examiner reported that there was no limitation of function secondary to heart disease.  The Veteran's reported longstanding fatigue and pain in his legs, since the 1970s, could not be attributed to his heart which had a normal ejection fraction.  It was noted that the Veteran was a heavy alcoholic and his lightheadedness and fatigue were at least as likely as not to be attributed to alcohol.  He had no history of angioplasty or bypass graft surgery and had no hospitalizations from 1992 until recently in June 2007 for heart disease.  The examiner commented that there were no significant limitations of life activity due to heart disease.  

In the Veteran's September 2007 notice of disagreement (NOD) and in a March 2008 statement he reported that the 2007 VA examiner had incorrectly reported the Veteran's abilities to walk long distances and otherwise perform activities.  He requested another examination.  

On VA examination in June 2008 the examiner reviewed the Veteran's claim file.  The Veteran had had an "ACD" repair and complained of some aching in his chest and shortness of breath.  He tried to walk one-half mile at least once weekly, but not at a fast pace.  He could walk three blocks, but would then have shortness of breath requiring that he stop and rest.  He had occasional sharp chest pain.  He could wash windows and he could paint but only for 30 minutes.  He took metoprolol twice daily.  After a physical examination, which found no pretibial edema, the diagnosis was organic heart disease, congenital heart disease with septal defect correction.  

A December 2008 VA general medical examination found a systolic murmur, grade IV/VI.  December 2008 VA chest X-ray revealed the Veteran's heart size was normal.  

In March 2009 the Veteran's VA clinical records were reviewed for the purpose of attempting to provide objective METs and ejection fraction measurements and not estimated measurement unless objective testing could not be performed.  The opining physician noted that he had previously examined the Veteran.  It was stated that the Veteran presented a difficult case for a full cardiac work-up because he had not kept scheduled clinical appointments or continued with prescribed medications.  At the time of the December 2008 examination he was taking medication for hypertension, intermittently, but not his cardiac medications.  Despite this, he had no complaints of chest pain, shortness of breath or exertional dyspnea.  He had been unreliable in keeping appointments due to continued substance abuse, consisting of alcohol, marijuana, and cocaine.  Homelessness further aggravated his unreliability.  He was able to reach 8 METs on exercise testing in 2006 and had good exercise tolerance.  A 2007 perfusion study was interpreted as revealing no defects and an ejection fraction calculated to be 56 percent.  While he had a cardiac examination in June 2007 he did not have a repeat perfusion study and, so, METs could not then be assessed.  He did not report for an EKG for his December 2008 evaluation.  It was further reported that the Veteran had related that he was able to do odd jobs when he was able to find work.  He had not reported any cardiac symptoms that limited his activity level and had no new cardiac symptoms at the time of examination in December 2008.  He was also not taking the metoprolol, as prescribed.  Thus, not only did his heart disease not limit his activity level, his arteriosclerotic heart diagnosis required no treatment to allow him to perform normal work activities.  Based on the stability of his cardiac symptoms since 2006, with a negative "ETT" in 2006 and negative perfusion study in 2007 it was more likely than not that, if currently tested, the Veteran could achieve at least the same level of METs as he had in 2006.  An estimated METs of 8 was not unreasonable given his stable and untreated cardiac disease.  This estimate was based on the Veteran's unreliability in keeping scheduled appointments, due in part to homelessness.  It was noted that he could not have an "ETT" at that time since he had left ventricular hypertrophy on his baseline EKG "which confounds the interpreteaion [sic] of a treadmill exercise test."  

A May 29, 2009, echocardiogram report shows that the Veteran had a repair of an atrial septal defect in 1992.  His estimated METs was 7.  The echocardiogram revealed moderate left atrial enlargement, moderate right ventricular enlargement, mild to moderate mitral regurgitation, and normal left ventricular systolic function with an estimated ejection fraction of 60 percent.  In July 2009, he complained of a history of occasional chest discomfort.  As to activities, he engaged in moderate walking, attempting to walk 1 mile daily but with limitations due to back and leg pain.  

VA electronic treatment records (CAPRI) show that in June and in July 2009 the Veteran's estimated METs were 7.  

On VA examination on August 17, 2010, it was reported that the Veteran's current cardiac status was free of incidence of angina.  His June 2009 METs score was 7 with an ejection fraction of 60 percent.  His cardiomyopathy was evidenced by his EKG revealing ventricular hypertrophy (his systolic murmur origin/status could not be determined without resort to mere speculation).  He had a longstanding history of alcohol and drug abuse, including cocaine and cannabis, which could also lead to these cardiac findings.  It would be impossible to assign a percentage of causation to the etiology of these findings.  An August 2010 VA chest X-ray revealed the Veteran's heart was of normal size; however, an EKG revealed left ventricular hypertrophy.  An August 2010 echocardiogram within the Veteran's VA clinical records revealed an ejection fraction of 65 percent.  

In April 2011, the VA Director of Compensation and Pension conducted a Reconsideration of Systematic Technical Review (STAR) Benefit Entitlement Error.  Reference was made to the July 2010 Board remand and it was noted that the Appeals Management Center (AMC) had issued a supplemental statement of the case prior to returning the August 2010 VA examination as insufficient for rating purposes.  It was noted that the August 2010 examination did not report the Veteran's METs based on exercise testing and the examiner did not provide a reason why the exercise testing could not be done.  The examiner had not provided an estimation of the current level of activity expressed in METs but only provided LVEF and estimated METs from June 2009 (which were previously of record).  It was determined that the August 2010 examination was not sufficient for rating purposes.  

The Veteran was afforded another VA examination on August 15, 2011, for evidence as to current METs levels by exercise test or an estimation of current METs levels and current left ventricular ejection fraction.  It was reported that that Veteran had supraventricular arrhythmia, valvular heart disease, and a ventricular septal defect.  The valvular heart disease was manifested by moderate mitral regurgitation and mild to moderate tricuspid regurgitation, by echocardiogram.  The etiology of his supraventricular arrhythmia was multi-factorial and included hypertension, mitral and tricuspid regurgitation, as well as intake of alcohol and cocaine.  The cause of his valvular heart disease was unknown.  His ventricular septal defect was a congenital abnormality.  He had no history for myocardial infarction or congestive heart failure.  The heart disease was reported to require continuous medication, with use of Warfarin, Lisinopril and Metoprolol.  The Veteran had atrial flutter, intermittently, with 1 to 4 episodes during the past 12 months, documented by EKG and evidence found in treatment records.  An August 2011 echocardiogram revealed moderate mitral regurgitation with mild to moderate tricuspid regurgitation, and cardiac dilation.  The left ventricular ejection fraction, by echocardiogram, was 55 percent.  A May 2009 exercise stress test was negative for ischemia.  On physical examination the Veteran had a cardiac murmur and peripheral pulses were normal for dorsalis pedis and posterior tibial pulses.  During the examination, the Veteran's METs was estimated to be 1 to 3, based on reported activity levels during an interview, which resulted in dyspnea, dizziness, fatigue, and angina.  This METs level was consistent with activities such as eating, dressing, taking a shower, and slow walking for 1 to 2 blocks.  The interview based METs level was provided due to the Veteran's report that at the time of examination of having shortness of breath and fatigue with minimal activities.

As part of the current examination report, the examiner was directed to provide METs and LVEF levels between March 2007 and August 17, 2010 based on findings presented in clinical records.  From this evidence the examiner noted that a May 29, 2009, echocardiogram showed LVEF wall motion with a normal left ventricular systolic function and estimated ejection fraction at 60 percent.  ETT performed on June 3, 2009, showed that the Veteran was clinically and electrocardiographically negative for exercise-induced myocardial ischemia, with METs level of 7.  Symptoms in December 2008 included lightheadedness with blood pressure medication.  In July 2009 he had chest and left arm pain, palpations, and lightheadedness.  In December 2010 he had shortness of breath with rest and exertion, chest and left arm pain, dizziness, and palpitations.  On July 14, 2011, he had chest and left arm pain, fatigue, intermittent palpitations, and dizziness.  It was also reported that an echocardiogram on June 16, 2011, had revealed a global hypokinesis and ejection fraction of 35 percent.  However, when this was performed again on August 16, 2011, there was a normal left ventricular function and an ejection fraction of 55 percent.  

The examiner found that the cardiac heart condition impacted the Veteran's ability to work in his normal occupational tasks associated with construction work with additional complications associated with ankle edema, limited ability to walk, and a heart rate that limited his ability to perform physical activities.  It was opined that the cardiac disorder did not preclude sedentary type employment that would include light physical activities, as long as the Veteran's cardiac function was controlled. 

VA clinical records show that in August 2012 the Veteran's ejection fraction was estimated, by computer, to be 57 percent.  

The Veteran was most recently examined on June 27, 2013, at which time his claims file was reviewed.  The examiner noted that the Veteran had a variety of cardiac issues.  He was born with a ventricular septal defect and it was repaired in 1992.  He developed an atrial flutter in 2011.  This was now being controlled with a beta blocker, but he was not on anticoagulation therapy currently because of his drinking.  He was noted to have mitral and tricuspid regurgitation on an echocardiogram in 2011, but this was of no real clinical significance at this time.  He also carried a diagnosis of coronary artery disease (CAD) but he had not required any intervention for this and had not had any MIs related to his CAD.  Since his last VA cardiac examination, he had not had any significant cardiac issues and has been followed by cardiology at the Memphis VAMC.  At that facility it was decided not to place the Veteran back on Coumadin because of his risk of bleeding secondary to his significant alcohol use.  He was on aspirin and a beta blocker for this condition.  He was discharged from cardiology in April 2013 because he was stable.  Continuous medication, in the form of aspirin, was required for control of the Veteran's heart conditions of an atrial flutter and CAD.  He had never had an MI or CHF.  He had an atrial flutter between one and four times in the last year, documented by EKGs.  He had moderate mitral regurgitation and mild to moderate tricuspid regurgitation.  It was reported that he had cardiac hypertrophy documented by an August 15, 2011, echocardiogram at which time his left ventricular ejection fraction was greater than 55 percent, and he had normal wall motion.  An interview-based METs test reflected the lowest activity level at which the Veteran reported dizziness; his estimated METs level was less than 3 to 5 METs.  This METs level was found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  However, the level of METs was not due solely to the cardiac conditions; rather, the Veteran's arthritis of the back also lowered his METs and it was not possible to accurately measure or even estimate the impact of this arthritis.  The examiner opined that the Veteran's cardiac conditions would impact strenuous physical employment, but not sedentary employment.  

It was noted that in July 2012, the Veteran was deemed unable able to complete an ETT with an accurate result due to his EKG abnormalities.  Thus, cardiology suggested he have a nuclear stress test, and this was done on August 10, 2012 and revealed (1) mild to moderate reversible ischemia involving all inferior wall segments (with inferior wall reversible ischemia noted on a prior study in October 2011); (2) evidence suggestive of mild reversible ischemia at anterior wall segments, which was a new finding compared to prior examinations; and (3) left ventricular cavity enlargement.  Left ventricular ejection fraction was estimated at 57 percent by computer.

The June 2013 VA examiner also noted that the Veteran was followed by cardiology at the Memphis, VAMC and when last seen on April 8, 2013, he was felt to be stable and in a rate controlled atrial flutter.  He was taken off his Coumadin because he was found to have an AV malformation (bleeding) on a gastrointestinal (GI) procedure and, so, cardiology opted to not put him back on Coumadin for his atrial flutter but to just keep him on aspirin and Metoprolol because of his significant alcohol use.  The risk of being on Coumadin outweighed the benefit, and cardiology discharged the Veteran from their clinic in April 2013.  It was also reported that in 2011 a transesophageal echo (TEE) was done because the Veteran was in atrial flutter that was not being converted with medications.  The physicians wanted to make sure he did not have a thrombus or clot in his heart before they electrically cardioverted him in June 2011 at Little Rock VAMC.  The reason the ejection fraction was low was because the heart was not in a normal rhythm to allow for correct pumping of the left ventricle.  The ejection fraction was based on the functioning of the left ventricle.  This was also why the ejection fraction was much improved in the echocardiogram (trans-thoracic echo/TTE) of August 2011.  During other echocardiograms, his ejection fraction was in the 55 to 65 percent range.  Given his history of no MI, no cardiomyopathy, and no CHF, this would be a more expected ejection fraction for him.  The low ejection fraction noted on the echocardiogram in June 2011 was because he was in atrial flutter that needed to be cardioverted (and this was done successfully) in order to restore a more normal heart function.  

As to activities, the Veteran reported to the June 2013 VA examiner that he did nothing during the day but only sat in a chair all day and watched TV.  He reported doing no walking or chores, and had no hobbies.  He did not leave his house much.  Thus, the examiner noted that it is difficult to do estimated METs for the Veteran because he denied being able to do anything (or even to speculate if he can do anything) other than feed and dress himself and walk around his house.  The Veteran failed to report for his echocardiogram scheduled for July 2, 2013.  Thus, the exam was returned as incomplete and the diagnostic test results of the 2011 echocardiogram and 2012 studies were used.  

Rating in Excess of 10 percent prior to August 17, 2010

Initially, the Board notes that prior to August 17, 2010, there was evidence of cardiac hypertrophy.  Specifically, an August 2006 echocardiogram revealed borderline left ventricular hypertrophy.  However, a VA examiner specifically found that this was more likely due to longstanding hypertension.  Service connection is not in effect for hypertension and, as such, the left ventricular hypertrophy resulting from the nonservice-connected hypertension may not be considered for rating purposes.  

However, a May 29, 2009 echocardiogram found that the Veteran had enlargement not only of the left ventricle but also of the right ventricle, as well as left atrial enlargement.  There is no evidence or medical opinion that enlargement of these chambers of the heart are due to anything other than the service-connected heart disease at issue.  Stated in other terms, there is no evidence that such cardiac enlargement is due to nonservice-connected hypertension or any other nonservice-connected disability or etiology. 

Consequently, as the Veteran is shown to have had cardiac hypertrophy as of May 29, 2009, the criteria for a 30 percent evaluation were met as of that date.  However, prior to May 29, 2009, there was no evidence of cardiac hypertrophy other than the left ventricular hypertrophy.  Similarly, prior to May 29, 2009, the Veteran is not shown to have had less than 7 METs.  Thus, a rating excess of 10 percent is not warranted prior to that date.

As to the time frame from May 30, 2009, until August 17, 2010, the evidence does not show that the Veteran met the criteria for a 60 percent rating.  That is, there is no evidence during that time frame that the Veteran had METs of greater than three but not greater than 5 and, also, there was no evidence of left ventricular dysfunction, much less an ejection fraction of 30 to 50 percent.  Thus, from May 30, 2009, until August 17, 2010, the criteria for a 60 percent rating are not met.  

Rating in excess of 30 percent since August 17, 2010

In the August 2014 Informal Hearing Presentation it was argued that the symptoms reported by the examiner at the June 27, 2013, examination are more reflective of a 60 percent evaluation.  The examiner stated that the Veteran exhibited symptoms of a workload of greater than 3 METs but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope.  It was also argued that in support of a rating greater than 30 percent the Veteran also showed evidence of cardiac hypertrophy on echocardiogram, needs continuous medication, and has a left ventricular ejection fraction of greater than 50 percent.  However, the cardiac hypertrophy is already encompassed in the current 30 percent rating assigned.  As to the ejection fraction, under the governing rating criteria for a 60 percent rating, this must also be accompanied by left ventricular dysfunction.  Here, there is no clinical evidence of any dysfunction of the left ventricle.  

The August 17, 2010, VA examination found a METs level of 7, but an estimated METs of 1 to 3 was found on examination in August 2011, and the METs had to be estimated because other testing was medically contraindicated due to his complaints of fatigue and shortness of breath.  Similarly, on VA examination in 2013 the Veteran's estimated METs was less than 3 to 5.  However, that level of METs was not due solely to the cardiac conditions.  Rather, the examiner expressly noted that arthritis of the back contributed to this level of METs to a degree that could not be measured, or even estimated.  However, while the Veteran sought to portray a clinical picture of being essentially required to lead the most sedentary of lives, the examiner opined that the Veteran's cardiac conditions would impact strenuous physical employment, but not sedentary employment.  Also, since the Veteran's cardioconversion in August 2011, his ejection fraction readings have been greater than 50 percent and there remains no clinical evidence of left ventricular dysfunction.  

Accordingly, since August 17, 2010, and in fact since May 30, 2009, the criteria for a 60 percent rating have not been met.  

V.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability ratings determined above.  

Consideration has been given to assigning further staged rating for the disability decided herein; however, at no time during the period in question has the Veteran's heart disability warranted more than the assigned ratings discussed above, so additional staging of the ratings assigned is not warranted for this claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected heart disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from the disability at issue, or of this disability in combination with any other service-connected disabilities, would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); also see Johnson v. McDonald, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

An evaluation in excess of 10 percent for organic heart disease with congenital heart disease and septal defect correction, prior to May 29, 2009, is denied.  

An evaluation of no more than 30 percent for organic heart disease with congenital heart disease and septal defect correction, since May 29, 2009, is granted, subject to applicable law and regulations governing the award of monetary benefits.  

An evaluation in excess of 30 percent for organic heart disease with congenital heart disease and septal defect correction, since May 29, 2009, is denied.  



____________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


